MEMORANDUM OPINION
On its own motion, the Supreme Court reconsidered its denial of the petition for review. The order of denial of review is vacated. Upon reconsideration, the petition for review is allowed. The decision of the Court of Appeals summarily affirming petitioner’s convictions is vacated. The case is remanded to the Court of Appeals for further consideration. See Or Laws 1995, ch 295 (effective September 9, 1995) (granting authority to Chief Judge of Court of Appeals to affirm summarily cases in which a motion for summary affirmance is unopposed).